DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose at least the added amendment per Office Action dated 4/13/21.  Newly added claim 24 has been interpreted under 35 USC 112(f) or 35 USC 112 (re-AIA ), sixth paragraph.  In addition, the limitations are taken from the combination of allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087